BUFFINGTON, Circuit Judge.
This case comes before us on appeal from an order of the court below refusing to issue a preliminary injunction against the Board of Public Utility Commissioners of the state of New Jersey pending the hearing of the case. The grant or refusal of such injunction was a matter resting in the sound discretion of the three judges who heard the application in the court below. *141After a full discussion of the cause in this court we find no abuse of discretion in such refusal, and the decree will be affirmed. We refrain from any present discussion of the important questions here involved, holding our views in abeyance until the cause comes before us on final hearing. As the case is of large importance, both to the people of Trenton and also to the traction company, it should he heard promptly, and as the calendar of the court below is so crowded as to prevent Judges Rellstab and Haight from hearing it soon, the case has been specially assigned for hearing before Hon. Victor B. Woolley, of Wilmington, Del., a member of this court, with a view to its earlier disposition.